DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2022, has been entered.
Claims 6, 9-12, 14, 15, 17 and 18 are pending in this action.  The previous 112(b) rejections have been withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 9-12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 has been amended to claim the taste modulating composition does not include any other alkylphenols.
 The cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.
The insertion of the phraseology as described above positively excludes alkylphenols other than m-cresol, 3-n-propylphenol and 3-ethylphenol; however, there is no support in the present specification for such exclusions.  While the present specification is silent with respect to the use of other alkylphenols, is noted that as stated in MPEP § 2173.05(i), the “mere absence of a positive recitation is not the basis for an exclusion.”
Claims 9 and 10 similarly exclude “any other alkylphenols” and are rejected for the same reasons as set forth above with regard to claim 6.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 claims a taste modulating composition “comprising a taste modifying compound selected from the group consisting of m-cresol, and its mixture with a compound selected from the group consisting of 3-n-propylphenol and 3-ethylphenol, and a foodstuff or beverage product base;”  It is unclear if the “foodstuff or beverage product base” is part of the taste modulating composition, or combined with the taste modulating composition to provide the foodstuff or beverage product.  For the purpose of examination and in light of the specification, the claimed taste modulating composition will be considered to be combined with the foodstuff or beverage product base to provide the claimed foodstuff or beverage product.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9-12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liberati et al. (WO 2013/135511 A1) in view of Lindsay (USPN 6,391,364 B1).
With respect to claim 6, Liberati et al. teach ready-to-eat food products comprising a flavoring mixture, wherein the flavoring mixture comprises m-cresol and wherein the food products are suitable for oral consumption (abstract; page 1, lines 1-9; page 11, lines 22-25; page 14, line 9; page 15, line 17; page 22, lines 4-16 and 26-32). Given that Liberati et al. teach a flavoring/taste composition for use in food products and applicant is claiming a product comprising a taste modulating composition, the presence of other taste/flavoring agents, such as amides of Formula I and/or Formula II (N-(2,4-Dimethylpentan-3-yl)-methylbenzamides), in addition to m-cresol would not be considered to materially affect the basic and novel characteristics of the claimed invention.
Where the prior art teaches compounds as claimed to be added to foodstuffs or beverages, the “taste modulating composition” is considered to not exhibit any perceptible taste and aroma properties to meet the claims. "From the standpoint of patent law, a compound and all its properties are inseparable." In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (MPEP2141.02 V)
 However, Liberati et al. fail to teach the amount of the m-cresol or the presence of 3-ethylphenol or 3-n-proplyphenol and the overall amount of the taste modifying compound.
  Lindsay teaches free alkylphenol flavor concentrates that are used to impart dairy or meat flavors or a richness to applications including meats; dairy products, such as butter, milks, aged cheese, cream cheese, ice milks, and the like, wherein the alkylphenols include m-cresol (column 3, lines 27-45; column 11, lines 29-35). In addition to teaching m-cresol as a flavor concentrate for enhancing flavor, Lindsay also teaches combinations of m-cresol, 3-ethylphenol, and 3-n-proplyphenol as well as embodiments wherein the 3-ethylphenol and/or 3-n-proplyphenol can be used in lieu of the m-cresol (column 6, lines 40-45; Tables 1-4 and 6).  Lindsay also teaches that other flavors may be combined with free alkylphenol flavor concentrates to provide more complete natural flavors (column 3, lines 36-39). Preferably, the flavor concentrate is added in an amount sufficient to result in from about 3 ppb to about 25 ppb m-cresol in the food product (column 6, lines 10-13), which overlaps with the claimed range. Moreover, Lindsay teaches specific examples wherein ice cream comprises 2.5 ppb m-cresol, 0.3 ppb 3-ethylphenol, and 0.5 ppb 3-n-propylphenol, which provides a very desirable rich dairy flavor, and wherein the total concentration is within the claimed range (Table 6: column 9, lines 25-30).
  Both Liberati et al. and Lindsay teach flavoring compositions for food products comprising m-cresol. It would have been obvious to include the m-cresol in the composition of Liberati et al. in an amount as taught by Lindsay, since Lindsay teaches that this was a suitable concentration for providing a desirable flavor. It would have also been obvious to include either 3-ethylphenol or 3-n-proplyphenol in a flavor modifying composition that is added to food products, in a mixture with m-cresol, because Lindsay teaches that these compounds were also shown to impact flavor in food products at the time of filing.
 Regarding the limitation that the taste modulating composition modifies the perception of sweetness, saltiness, astringency, salivation, and bitterness in the product, in addition to the umami already taught by Liberati et al., the prior art is considered to satisfy this limitation since it teaches a composition as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I)
With respect to claims 9, 10, 14, and 17, Liberati et al. teach a method for providing a multi-facetted taste profile, which comprises imparting, enhancing, or intensifying umami flavor/taste or specific flavor impressions of ready-to-eat food products by adding a flavoring mixture (composition) comprising m-cresol to the food product (abstract; page 1, lines 3-8; page 5, lines 4-8; page 6, lines 19-21; page 15, line 17; claims 1, 5-7, and 15).
Although Liberati et al. fail to expressly disclose that the perception of sweetness, saltiness, astringency, salivation, and bitterness, are modified as recited in claim 9 or improved as recited in claim 10, nor does the reference expressly refer to m-cresol as a taste modifying compound, the reference expressly teaches the use of flavoring mixture compositions comprising m-cresol as claimed. "From the standpoint of patent law, a compound and all its properties are inseparable." In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (MPEP2141.02 V)
A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (MPEP 2112.01 III) 
Therefore, each of the limitations (a)-(f) as recited in claims 14 and 17, are considered to be met by Liberati’s teaching of adding a composition comprising m-cresol to food.
Regarding claim 11, Liberati et al. as modified by Lindsay teach the food product as recited above, which can include m-cresol o as the taste modifying compound as recited above with respect to claim 6. Given that Lindsay teaches embodiments wherein m-cresol is not combined with 3-ethylphenol and/or 3-n-proplyphenol, it would have been obvious to just use m-cresol as the taste modifying compound. Moreover, as stated above, given that Liberati et al. teach a flavoring/taste composition for use in food products and applicant is claiming a product comprising a taste modifying composition, the presence of other taste/flavoring agents in addition to m-cresol would not be considered to materially affect the basic and novel characteristics of the claimed invention.
 Regarding claims 9, 10, 12 and 15, Liberati et al. teach the method as recited above. However, the reference fails to teach an amount of m-cresol within the claimed range.
 Lindsay teaches all of the limitations as recited above, wherein the flavor concentrate is added in an amount sufficient to result in from about 3 ppb to about 25 ppb m-cresol in the food product (column 6, lines 10-13), which overlaps with the claimed range.
It would have been obvious to include the m-cresol in the composition of Liberati et al. in an amount as taught by Lindsay, since Lindsay teaches that this was a suitable concentration for providing a desirable flavor.
Regarding claim 18, Liberati et al. teach their taste modifying composition further comprising a solvent where the mixture is in the form of an emulsion (p. 28 lines 7-14).



Response to Amendment

The declaration under 37 CFR 1.132 filed April 8, 2022, is insufficient to overcome the rejection of all claims based upon Liberati et al. as set forth in the last Office action because:  the assertions in the declaration are not sufficient to outweigh the evidence of obviousness.
The Declarant provides no factual support for the assertion at ¶6 that “no other alkylphenols” have the “superior aroma and taste quality properties” of the claimed m-cresol alone or in combination with 3-n-propylphenol and/or 3-ethylphenol.  Further, where Declarant speaks to the undesirable aromas provided by p-cresol or o-cresol, it is noted that both Liberati et al. and Lindsay specifically disclose m-cresol as a compound to be added to foodstuffs as a flavor/aroma compound.
Declarant states that the “unexpected results” shown in the instant application are present in the instant invention, but not in compositions such as those of Lindsay which have multiple other alkylphenols present (¶7).
The Examiner finds no comparison in the instant application or declaration of compositions comprising only m-cresol as a taste modifying compound with compositions comprising m-cresol in combination with alkylphenols as taught by Lindsay, or any other alkylphenols.  Therefore, Declarant has not convincingly shown that the claimed presence of m-cresol alone or in combination with 3-n-propylphenol and/or 3-ethylphenol provides an unexpected result.  The only comparative data provided in the specification are comparisons of compositions comprising the claimed alkylphenols, and compositions comprising no alkylphenols.  These showings are not convincing evidence of “unexpected” results where the claimed compounds are taught in the prior art to be included in foodstuffs and beverages.

Response to Arguments

Applicant's arguments filed April 8, 2022, have been fully considered, but they are not persuasive.
Applicant argues Liberati does not suggest or disclose alkylphenols other than m-cresol, and does not disclose or suggest the amount of m-cresol (Remarks, p. 7).
In response, the Examiner notes that it is not necessary for Liberati to disclose alkylphenols other than m-cresol, as none of the claims require the presence of additional alkylphenols.  That is, a teaching of m-cresol alone meets the claimed “taste modifying compound.”
Regarding the amount of m-cresol, where Liberati is silent as to the amount to be included in foodstuffs, the Examiner turns to Lindsay, where alkylphenols are taught to be included in foodstuffs to provide about 3 ppb to about 25 ppb m-cresol in the food product (column 6, lines 10-13).  Lindsay also provides examples where 2.5 ppb and 5 ppb m-cresol are included (Table 6), and teaches small (i.e., low ppb) amounts of n-propylphenol have a desirable effects on the taste/aroma properties of foodstuffs to which it is added.
Applicant argues that Lindsay teaches away from the claimed invention as Lindsay discloses that the alkylphenols themselves add flavor to meat and dairy products, while the compounds in the instant invention do not exhibit any taste or aroma properties themselves (Remarks, pp. 7-8).
This argument is not persuasive.  The examiner maintains that because Lindsay teaches at least one of the claimed compounds, the compounds would have the same effect on taste as claimed, regardless of whether or not Lindsay specifically recognizes these tastes and the modification/improvement thereof and where Lindsay teaches ranges of the compounds in foodstuff/beverages that overlap the claimed ranges.  As stated above, "From the standpoint of patent law, a compound and all its properties are inseparable." In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (MPEP2141.02 V).  Further, Lindsay speaks to “flavor enhancement” provided by the presence of the alkylphenols, and states that the amount added depends on the nature of the food product that the concentrate is added to, and the type of flavor desired.  Therefore, to have included compounds as claimed and in amounts as claimed continues to be considered obvious over the prior art as the prior art allows for adjustment of the amounts of compounds depending on the desired final outcome.
Applicant points to the Declaration as showing that the claimed invention has superior and unexpected properties (Remarks, pp. 8-9).
The Declaration was carefully considered but was not found to be persuasive for the reasons set forth above in the Response to Amendment section.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nikki H. Dees/						Nikki H. Dees
Primary Examiner, Art Unit 1791